                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:21-CV-129-MOC-DCK

 RUBICON RESEARCH PRIVATE                               )
 LIMITED,                                               )
                                                        )
                      Plaintiff,                        )
                                                        )
    v.                                                  )                  ORDER
                                                        )
 KARTHA PHARMACEUTICALS INC. and                        )
 MANOJ BABU MAZHUVANCHERIL,                             )
                                                        )
                     Defendants.                        )


         THIS MATTER IS BEFORE THE COURT on the “Motion To Seal” (Document No.

14) filed April 13, 2021. This motion has been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered

the motion and the record, and noting the consent of Plaintiff’s counsel, the undersigned will grant

the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.



         Case 3:21-cv-00129-MOC-DCK Document 16 Filed 04/13/21 Page 1 of 3
               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                       (1)     A non-confidential description of the
                       material sought to be sealed;
                       (2)     A statement indicating why sealing is
                       necessary and why there are no alternatives to filing
                       under seal;
                       (3)     Unless permanent sealing is sought, a
                       statement indicating how long the party seeks to have
                       the material maintained under seal and how the
                       matter is to be handled upon unsealing; and
                       (4)     Supporting statutes, case law, or other
                       authority.


Local Rule 6.1. It appears that the requirements of Local Rule 6.1(c)(1) through (4) have been

adequately met.

       Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. The parties contend that the documents that they seek to file under seal “contain

information that is proprietary, technical, financial, sensitive personal, or confidential research,

development, commercial information that is not publicly available or extremely sensitive, highly

confidential, or trade secret information.” (Document No. 14, p. 1). Noting that the time for public

response has not run to this motion, the Court will consider any objection to this Order from

non-parties as an objection to the motion, requiring no additional burden for any non-party under

the Federal Rules of Civil Procedure. See Local Rule 6.1(e).




                                                 2

      Case 3:21-cv-00129-MOC-DCK Document 16 Filed 04/13/21 Page 2 of 3
                         IT IS, THEREFORE, ORDERED that the “Motion to Seal” (Document No. 14) is

               GRANTED. Exhibits filed in support of and in response and reply to “Plaintiff’s Motion For

               Preliminary Injunction And Expedited Discovery” (Document No. 4) that are marked

               “confidential” or “confidential attorney’s eyes only” shall remain under SEAL until otherwise

               ordered by this Court. The parties shall also file public, redacted versions of such exhibits.


Signed: April 13, 2021




                                                                3

                         Case 3:21-cv-00129-MOC-DCK Document 16 Filed 04/13/21 Page 3 of 3
